Nott, J.,
delivered the opinion of the court:
The claim in this case was transmitted to this court for adjudication by the Secretary of War under the Act 25th June, 1868, (15 Stat. L., p. 75, § 7.) The statement of the Secretary shows that the Government occupied certain premises, and that a certain amount of rent is due, but whether to the claimant; Jesse D. Bright, or to the claimants, Eusebius Hutchings and Alfred Harris, he was unable to determine.
*328The claimant, Jesse D. Bright, thereupon appeared in this court, filed his petition, and proceeded to prosecute his claim. Hutchings and Harris failed to appear, and a citation was issued and served upon them requiring them to come in and file their petition or be barred of their right of action. They did appear, but only to question in limine the jurisdiction of the court, and not to prosecute their claim, (6 C. Cls. R., p, 118.) The Government has appeared by counsel, not to interpose a defense, but to reiterate through the Attorney-General that the rent is due to the rightful party. On these facts it is contended by Mr. Bright’s counsel that he is entitled to judgement by default without offering any evidence whatever.
We are of the opinion that the transmission of the claim by the Secretary of War admits only the occupancy, the rent accrued, and the amount due. It is not .conceded in legal effect that the rent is due to Mr. Bright, nor does a legal inference arise from a failure of the adverse claimants to appear and prosecute. On the one hand it is not necessary for him to negative the conflicting claim of an adverse party; on the other it is necessary for him to present the legal proof, which, in connection with the Government’s admission, will show a right of recovery, prima facie, in himself. The case must be remanded accordingly.
Subsequently the claimant produced and put in evidence certain documentary proofs, viz, the agreement between himself and Hutchings and Harris, by authority of which they leased the premises to the Government, and their lease to the Government under which the premises were occupied, and upon which the rent in suit accrued. These were thought to make out a case.
The judgment of the court was that the claimant, Jesse D. Bright, recover of the defendants $3,427.10, the amount of rent admitted to be due, and that'the claim of the claimants, Euse-bius Hutchings and Alfred Harris, be dismissed.